
	

114 HR 1407 IH: Regulatory Improvement Act of 2015
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1407
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2015
			Mr. Murphy of Florida (for himself, Mr. Mulvaney, Mr. Ashford, Mrs. Black, Mr. Schrader, Mr. Ribble, Mr. Kilmer, Mr. Rodney Davis of Illinois, Mr. Kind, Mr. Joyce, Mr. Delaney, Mr. Yoho, Ms. Sinema, Mr. Jolly, and Mr. Costa) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish an independent advisory committee to review certain regulations, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Regulatory Improvement Act of 2015. 2.DefinitionsIn this Act—
 (1)the term Commission means the Regulatory Improvement Commission established under section 3; (2)the term commission bill means a bill consisting of the proposed legislative language of the Commission recommended under section 4(h)(2)(C) and introduced under section 4(i)(1); and
 (3)the term covered regulation means a regulation that has been finalized not later than 10 years before the date on which the Commission is established.
			3.Establishment of Commission
 (a)EstablishmentThere is established in the legislative branch a commission to be known as the Regulatory Improvement Commission. (b)Membership (1)CompositionThe Commission shall be composed of 9 members, of whom—
 (A)1 member shall be appointed by the President, and shall serve as the Chairperson of the Commission; (B)2 members shall be appointed by the majority leader of the Senate;
 (C)2 members shall be appointed by the minority leader of the Senate; (D)2 members shall be appointed by the Speaker of the House of Representatives; and
 (E)2 members shall be appointed by the minority leader of the House of Representatives. (2)DateThe appointment of the members of the Commission shall be made not later than 60 days after the date of enactment of this Act.
				(3)Qualifications
 (A)ChairThe Chair of the Commission shall be an individual with expertise and experience in rulemaking, such as past Administrators of the Office of Information and Regulatory Affairs, past chairmen of the Administrative Conference of the United States, and other individuals with similar expertise and experience in rulemaking affairs and the administration of regulatory reviews.
 (B)MembersMembers appointed to the Commission shall be prominent citizens of the United States with national recognition and a significant depth of experience and responsibilities in matters relating to government service, regulatory policy, economics, Federal agency management, public administration, and law.
 (4)LimitationNot more than 5 members appointed to the Commission may be from the same political party. (c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.
 (d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting.
 (e)MeetingsThe Commission shall meet at the call of the Chairman. (f)Open to the publicEach meeting of the Commission shall be open to the public, unless a member objects.
 (g)QuorumFive members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.
 (h)Nonapplicability of the Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 4.Duties of the Commission (a)PurposeThe purpose of the Commission is to evaluate and provide recommendations for modification, consolidation, or repeal of covered regulations with the aim of reducing compliance costs, encouraging growth and innovation, and improving competitiveness, all while protecting public health and safety.
 (b)RequirementsIn carrying out subsection (a), the Commission shall— (1)give priority in its analysis of covered regulations to those that—
 (A)impose disproportionately high costs on a small entity (as defined in section 601 of title 5, United States Code);
 (B)impose substantial paperwork burdens; or (C)could be strengthened in their effectiveness while reducing regulatory costs;
 (2)solicit and review comments from the public on the covered regulations described this section; and (3)develop a set of covered regulations to modify, consolidate, or repeal to be submitted to Congress for an up-or-down vote.
				(c)Public comments
 (1)In generalNot later than 60 days after the date of the initial meeting of the Commission, the Commission shall initiate a process to solicit and collect written recommendations from the general public, interested parties, Federal agencies, and other relevant entities regarding which covered regulations should be examined.
 (2)Submission of public commentsThe Commission shall ensure that the process initiated under paragraph (1) allows for recommendations to be submitted to the Commission through the website of the Commission or by mail.
 (3)Length of public comment periodThe period for the submission of recommendations under this subsection shall end 120 days after the date on which the process is initiated under paragraph (1).
 (4)PublicationAt the end of the period for the submission of recommendations under this subsection, all submitted recommendations shall be published in the Federal Register and on the website of the Commission.
				(d)Commission outreach
 (1)In generalDuring the public comment period described in subsection (c), the Commission shall conduct public outreach and convene focus groups to better inform the Commissioners of the public’s interest and possible contributions to the work of the Commission.
 (2)Focus groupsThe focus groups required under paragraph (1) shall include individuals affiliated with the Office of Information and Regulatory Affairs, the Administrative Conference of the United States, the offices within Federal agencies responsible for small business affairs and regulatory compliance, and, at the discretion of the Commission, other relevant stakeholders from within or outside the regulatory entities.
 (e)Commission review of public commentsNot later than 45 days after the date on which the period for the submission of recommendations ends under subsection (c), the Commission shall convene to review submitted recommendations and to identify covered regulations to modify, consolidate, or eliminate.
			(f)Examination of regulations
 (1)Process for examinationIn examining covered regulations under this section, the Commission shall determine the effectiveness of individual covered regulations, by using multiple resources, including quantitative metrics, testimony from industry and agency experts, and research from the staff of the Commission.
 (2)DeadlineNot later than 1 year after the date on which the Commission convenes under subsection (e), the Commission shall complete a substantial examination of covered regulations.
				(g)Initial report
 (1)In generalNot later than 1 year after the date on which the Commission convenes under subsection (e), the Commission shall publish, and make available to the public for comment, a report, which shall include—
 (A)the findings and conclusions of the Commission for the improvement of covered regulations examined by the Commission; and
 (B)a list of recommendations for changes to the covered regulations examined by the Commission, which may include recommendations for modification, consolidation, or repeal of such covered regulations.
 (2)RequirementThe report required under paragraph (1) shall be approved by not fewer than 5 members of the Commission.
 (3)Availability of reportThe Commission shall make the report required under paragraph (1) available through the website of the Commission and in printed form.
 (4)Public comment periodDuring the 90-day period beginning on the date on which the report required under paragraph (1) is published, the Commission shall—
 (A)solicit comments from the public on such report, using the same process established under subsection (c); and
 (B)publish any comments received under subparagraph (A) in the Federal Register and the website of the Commission.
					(5)Consultation
 (A)In generalNot later than 90 days after the date on which the report required under paragraph (1) is published, the Commission shall complete a consultation with the chairman and ranking member of the committees of jurisdiction in the House of Representatives and Senate regarding the contents of the report.
 (B)RequirementsThe consultation required under subparagraph (A) shall provide— (i)the opportunity for the chair and ranking member of the committees of jurisdiction to provide substantive feedback or recommendations related to the regulatory changes contained in the report required under paragraph (1); and
 (ii)the opportunity for the chair and ranking member of the committees of jurisdiction to provide recommendations for alternative means of achieving a reduction in regulatory costs while maintaining the same level of benefits to society.
						(h)Report to Congress
 (1)In generalNot later than 90 days after the date on which the 90-day period described in subsection (g)(4) ends, the Commission shall—
 (A)review any comments received under subsection (g)(4); (B)incorporate any relevant comments received under subsection (g)(4) into the report required under subsection (g)(1); and
 (C)submit the revised report to Congress. (2)ContentsThe revised report required to be submitted to Congress under paragraph (1) shall include—
 (A)the findings and conclusions of the Commission for the improvement of covered regulations examined by the Commission;
 (B)a list of recommendations for changes to the covered regulations examined by the Commission, which may include recommendations for modification, consolidation, or repeal of such covered regulations; and
 (C)recommended legislative language to implement the recommendations in subparagraph (B). (i)Congressional consideration of Commission report (1)IntroductionIf approved by 5 members of the Commission, as required under subsection (g)(2), the Commission bill shall be introduced in the Senate (by request) on the next day on which the Senate is in session by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate and shall be introduced in the House of Representatives (by request) on the next legislative day by the majority leader of the House or by a Member of the House designated by the majority leader of the House.
				(2)Consideration in the House of Representatives
 (A)Referral and reportingAny committee of the House of Representatives to which the commission bill is referred shall report it to the House without amendment not later than 30 days after the date on which the commission bill is introduced under paragraph (1). If a committee fails to report the commission bill within that period, it shall be in order to move that the House discharge the committee from further consideration of the commission bill. Such a motion shall not be in order after the last committee authorized to consider the commission bill reports it to the House or after the House has disposed of a motion to discharge the commission bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except 3 hours of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, the House shall proceed immediately to consider the commission bill in accordance with subparagraphs (B) and (C). A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (B)Proceeding to considerationAfter the last committee authorized to consider the commission bill reports it to the House or has been discharged (other than by motion) from its consideration, it shall be in order to move to proceed to consider the commission bill in the House. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to the commission bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (C)ConsiderationThe commission bill shall be considered as read. All points of order against the commission bill and against its consideration are waived. The previous question shall be considered as ordered on the commission bill to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the commission bill. A motion to reconsider the vote on passage of the commission bill shall not be in order.
 (D)Vote on passageThe vote on passage of the commission bill shall occur not later than 60 days after the date on which the commission bill is discharged from the last committee authorized to consider the commission bill.
					(3)Consideration in the Senate
 (A)Committee considerationA commission bill introduced in the Senate under paragraph (1) shall be jointly referred to the committee or committees of jurisdiction, which committees shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, not later than 30 days after the date on which the commission bill is introduced. If any committee fails to report the bill within that period, that committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar.
 (B)Motion to proceedNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which a commission bill is reported or discharged from all committees to which it was referred, for the majority leader of the Senate or the majority leader’s designee to move to proceed to the consideration of the commission bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the commission bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to the commission bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the commission bill is agreed to, the commission bill shall remain the unfinished business until disposed of.
 (C)ConsiderationAll points of order against the commission bill and against consideration of the commission bill are waived. Consideration of the commission bill and of all debatable motions and appeals in connection therewith shall not exceed a total of 10 hours which shall be divided equally between the Majority and Minority Leaders or their designees. A motion further to limit debate on the commission bill is in order, shall require an affirmative vote of a majority of the Members duly chosen and sworn, and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of the commission bill, including time used for quorum calls and voting, shall be counted against the total 10 hours of consideration.
 (D)No amendmentsAn amendment to the commission bill, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the commission bill, is not in order.
 (E)Vote on passageIf the Senate has voted to proceed to the commission bill, the vote on passage of the commission bill shall occur immediately following the conclusion of the debate on a commission bill, and a single quorum call at the conclusion of the debate if requested. The vote on passage of the commission bill shall occur not later than 60 days after the date on which the commission bill is discharged from all committees to which the commission bill was referred.
 (F)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a commission bill shall be decided without debate.
 (4)AmendmentThe commission bill shall not be subject to amendment in either the House of Representatives or the Senate.
				(5)Consideration by the other House
 (A)In generalIf, before passing the commission bill, one House receives from the other a commission bill— (i)the commission bill of the other House shall not be referred to a committee; and
 (ii)the procedure in the receiving House shall be the same as if no commission bill had been received from the other House until the vote on passage, when the commission bill received from the other House shall supplant the commission bill of the receiving House.
 (B)Revenue measureThis subsection shall not apply to the House of Representatives if the commission bill received from the Senate is a revenue measure.
					(6)Rules to coordinate action with other house
 (A)Treatment of commission bill of other houseIf the Senate fails to introduce or consider a commission bill under this section, the commission bill of the House shall be entitled to expedited floor procedures under this section.
 (B)Treatment of companion measures in the senateIf following passage of the commission bill in the Senate, the Senate then receives the commission bill from the House of Representatives, the House-passed commission bill shall not be debatable. The vote on passage of the commission bill in the Senate shall be considered to be the vote on passage of the commission bill received from the House of Representatives.
 (C)VetoesIf the President vetoes the commission bill, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.
					(j)Notice to regulatory agencies
 (1)Enactment of commission billIf the commission bill is enacted into law, the President shall— (A)not later than 7 days after the date on which the commission bill is enacted into law—
 (i)provide notice to the affected regulatory agencies; and (ii)publish notice of enactment in the Federal Register and online;
 (B)require affected regulatory agencies to implement the commission bill not later than 180 days after the date on which the commission bill is enacted into law.
 (2)Failure to enact commission billIf the commission bill is not enacted into law, the President shall provide notice of such failure to enact the commission bill in the Federal Register.
 (k)Adjournment of CongressIf the commission bill is introduced less than 60 session days or 60 legislative days before the date on which Congress adjourns sine die—
 (1)the commission bill shall be introduced in both Houses on the date on which the succeeding Congress first convenes its next session; and
 (2)subsection (i) shall apply to the commission bill during the succeeding Congress. 5.Powers of the Commission (a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.
			(b)Information from Federal agencies
 (1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purpose of this Act. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairman, the chairman of any subcommittee created by the Commission, or any member designated by a majority of the Commission.
 (2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.
 (c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
 (d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. (e)Space for use of CommissionNot later than 60 days after the date of enactment of this Act, the Administrator of General Services shall support on a reimbursable basis the operations of the Commission, including the identification of suitable space to house the Commission. If the Administrator is not able to make such suitable space available within the 60-day period, the Commission shall lease space to the extent that funds are available.
			6.Commission personnel matters
 (a)Compensation of membersEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission.
 (b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
			(c)Staff
 (1)In generalThe Chairman of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.
 (2)CompensationThe Chairman of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (3)Agency assistanceFollowing consultation with and upon the request of the Chairman of the Commission, the head of any agency may detail an employee of the agency to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (4)GAO and OIRA assistanceThe Comptroller General of the United States and the Administrator of the Office of Information and Regulatory Affairs shall provide assistance, including the detailing of employees, to the Commission in accordance with an agreement entered into with the Commission.
 (d)Procurement of temporary and intermittent servicesThe Chairman of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
 (e)Contracting authorityThe Commission may acquire administrative supplies and equipment for Commission use to the extent funds are available.
 (f)Administrative supportUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
 7.Termination of the commissionThe Commission shall terminate 90 days after the date on which the Commission submits its report under section 4.
		8.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as may be necessary to the Commission to carry out this Act.
 (b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until expended.
			
